                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                          SOUTHEASTERN DIVISION

COREY D. LYONS,                                )
                                               )
               Movant,                         )
                                               )
       v.                                      )         No. 1:16 CV 113 CDP
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
               Respondent.                     )

                         MEMORANDUM AND ORDER

      This case was previously stayed pending decisions by the Supreme Court in

several cases involving the definition of “crime of violence.” Ultimately, after the

ruling in Sessions v. Dimaya, 138 S.Ct. 1204 (2018), appointed counsel was

allowed to withdraw and the case was administratively closed with leave for

movant to file a pro se motion to reopen if he believed he was entitled to relief.

      Movant Corey Lyons filed a motion to reopen and later filed another motion

to stay, this time asking the Court to withhold ruling pending the Supreme Court’s

decision in United States v. Davis, 139 S.Ct. 2319 (2019). That case has now

been decided and nothing in it or in the other cases provides any basis for relief for

Lyons because the use of force is an element of bank robbery.

      Corey Lyons pleaded guilty to one count of bank robbery in violation of 18

U.S.C. § 2113(a) and one count of carrying a firearm in furtherance of a crime of
violence in violation of 18 U.S.C. § 924(c). I sentenced him on May 10, 2005 to

180 months for the bank robbery and a consecutive sentence of 84 months for

brandishing the firearm. Case No. 1:04CR45 CDP. The Eighth Circuit affirmed

the sentence. United States v. Lyons, 450 F.3d 834 (8th Cir. 2006).

      After the Supreme Court decided Johnson v. United States, 135 S.Ct. 2551

(2015) and Welch v. United States, 136 S.Ct. 1257 (2016), Lyons filed this motion

seeking to vacate, correct or set aside his conviction and sentence under 28 U.S.C.

§ 2255. He argues that 18 U.S.C. § 924(c) is unconstitutionally vague.

      In Davis the Supreme Court held that the “residual” clause of § 924(c) was

unconstitutionally vague. The Court described the statutory definitions:

      The statute proceeds to define the term “crime of violence” in two
      subparts—the first known as the elements clause, and the second the
      residual clause. According to § 924(c)(3), a crime of violence is “an
      offense that is a felony” and
      “(A) has as an element the use, attempted use, or threatened use of
      physical force against the person or property of another, or
      “(B) that by its nature, involves a substantial risk that physical force
      against the person or property of another may be used in the course of
      committing the offense.”

139 S.Ct. at 2324. Following the earlier cases, the Court went on to hold the

residual clause unconstitutionally vague, but that holding did not affect the

“elements” clause, which is also referred to as the “force” clause.

      None of these cases provides any basis for Lyons to obtain relief, because an


                                         -2-
element of bank robbery is the use of force or violence. Thus, bank robbery is

covered by the elements/force clause, and has not been affected by the cases

involving the residual clause definition. Bank robbery is a crime of violence

under the statutory definitions. See Estell v. United States, 924 F.3d 1291 (8th

Cir. 2019).

      I will grant Lyon’s motion to reopen the case but will deny relief, because

Lyons’ conviction was not affected by any of the recent caselaw discussing the

residual clause definitions of “crimes of violence.”

      Accordingly,

      IT IS HEREBY ORDERED that movant’s motion to reopen case [14] is

granted, and his motions to vacate, set aside or correct sentence [1, 3] under 28

U.S.C. § 2255 are DENIED.

      IT IS FURTHER ORDERED that movant’s motion to stay [15] is denied

as moot.

      IT IS FURTHER ORDERED that the Court will not issue a Certificate of

Appealability under 28 U.S.C. § 2253.

      A separate judgment in accord with this Memorandum and Order is entered

this same date.


                                    CATHERINE D. PERRY
                                    UNITED STATES DISTRICT JUDGE
Dated this 18th day of December, 2019.
                                         -3-
